 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
14   FRANK UVALLES RODRIGUEZ,                       )    Civil No. 2:19-cv-00158-EFB
                                                    )
15          Plaintiff,                              )    STIPULATION AND PROPOSED ORDER
                                                    )    FOR A SECOND EXTENSION OF TIME
16                  v.                              )    FOR DEFENDANT TO FILE HER MSJ
17                                                  )
     ANDREW SAUL,                                   )
18   Commissioner of Social Security,               )
                                                    )
19          Defendant.                              )
20                                                  )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 30 days
24   to file her motion for summary judgment. Defendant respectfully requests this extension of time
25   because of a very heavy caseload, including nine other district court due within the next month,
26   as well a Ninth Circuit responsive brief to complete within the same timeframe.
27
28   Stip. to Extend Def.’s MSJ


                                                     1
 1          The new due date for Defendant’s MSJ will be Wednesday, October 9, 2019.
 2
 3
                                               Respectfully submitted,
 4
 5   Date: September 10, 2019                  OSTERHOUT BERGER DISABILITY LAW

 6                                      By:    /s/ Meghan O. Lambert*
                                               MEGHAN O. LAMBERT
 7                                             * By email authorization on September 10, 2019
 8                                             Attorney for Plaintiff

 9
     Date: September 10, 2019                  McGREGOR W. SCOTT
10
                                               United States Attorney
11
                                        By:    /s/ Michael K. Marriott
12                                             MICHAEL K. MARRIOTT
                                               Special Assistant United States Attorney
13
                                               Attorneys for Defendant
14
15   Of Counsel
16   Jeffrey Chen
     Assistant Regional Counsel
17   Social Security Administration
18
19
20
21
22                                             ORDER

23
     APPROVED AND SO ORDERED.
24
25   DATED: September 12, 2019.
                                               HONORABLE EDMUND F. BRENNAN
26                                             UNITED STATES MAGISTRATE JUDGE
27
28
     Stip. to Extend Def.’s MSJ

                                                  2
